Appellant was convicted of robbing the *Page 102 
State Exchange Bank of Culver, Indiana, and was sentenced to imprisonment in the state prison for a term of twenty-five years.
In his appeal to this court he has assigned four errors upon which he relies for reversal:
"1. The trial court erred in overruling appellant's application for change of venue from the judge.
"2. The trial court erred in overruling defendant's application for change of venue from the county.
"3. The trial court erred in overruling defendant's motion for a continuance.
"4. The trial court erred in overruling defendant's motion for a new trial."
Appellant has failed wholly to comply with the fifth clause of Rule 21 of this court in this: He has not set out in his brief either a copy or the substance of his motion and affidavit for a change of venue from the judge, or for a change of venue from the county, or of his affidavit for a continuance, or his motion for a new trial. In fact, he has made no statement of the record upon which he attempts to predicate error. Under the title, "Nature of the Action," he makes a recital of the history of the case. This court cannot know, without searching the record, whether his several motions were sufficient, or whether he excepted to the rulings of the court.
No attempt has been made to comply with the sixth clause of Rule 21.
For the failure of appellant to present the questions, the judgment of the lower court is affirmed. *Page 103